EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 10 to depend from claim 1 instead of claim 9.

Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 10-13 & 15-19 are allowed.

Applicant has amended independent claims 1, 13 & 18 to overcome the previous rejection.  Applicant has added the language of canceled dependent claims 8, 9, 21 & 20 to independent claims 1, 13 & 18 respectively which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

An examiner’s amendment has been included with this notice of allowability to correct an oversight in the after-final amendment filed 26 MAY 22.  In the amendment, claim 9 has been canceled but claim 10 still depends from claim 9.  As the language of claim 9 has been added to claim 1, it is believed that Applicant intended to amend claim 10 to cause it to depend from claim 1.  In order to save time, the examiner has corrected the oversight by submitting an examiner’s amendment to make claim 10 depend from claim 1.  If Applicant did not intend to have claim 10 depend from claim 1, an amendment under rule 312 to correct the issue will be entered by the examiner to correct the issue.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an apparatus comprising all the features as recited in the claims and in combination with a second one or more of the plurality of gas holes in the horizontal side wall portion have a second exit direction different from the first exit direction.

Claims 2-7 & 10-12 are allowable as they depend from claim 1, which is also allowable.

Claim 13 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the gas passage including a horizontal passage portion along a horizontal sidewall portion of the outer sidewall of the wafer-holder structure.

Claims 15-17 are allowable as they depend from claim 13, which is also allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with the wafer-holder structure further comprising a base structure having: the gas passage extending along a periphery of an outer sidewall of the base structure and separating the base structure into a base inner portion and a base sidewall portion, another plurality of gas holes through the base sidewall portion and configured to connect the gas passage to the gas external to the wafer-holder structure, and an inlet configured to receive the inert gas at a bottom of the base structure. 

Claim 19 is allowable as it depends from claim 18, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839